PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


DAVID WAYNE BREWER,                     
              Plaintiff-Appellant,
                 v.
HORACE M. KIMEL, JR., District                No. 00-2151
Attorney for the Eighteenth Judicial
District, Guilford County,
                  Defendant-Appellee.
                                        
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                          (CA-99-892-1)

                       Argued: April 3, 2001

                       Decided: July 5, 2001

  Before WILKINSON, Chief Judge, WILLIAMS, Circuit Judge,
     and Frederic N. SMALKIN, United States District Judge
       for the District of Maryland, sitting by designation.



Affirmed by published opinion. Judge Williams wrote the opinion, in
which Chief Judge Wilkinson and Judge Smalkin joined.


                            COUNSEL

ARGUED: Seth R. Cohen, SMITH, JAMES, ROWLETT &
COHEN, L.L.P., Greensboro, North Carolina, for Appellant. Stacey
Treva Carter, Assistant Attorney General, NORTH CAROLINA
2                          BREWER v. KIMEL
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appel-
lee. ON BRIEF: Walter L. Jones, CLIFFORD, CLENDENIN,
O’HALE & JONES, L.L.P., Greensboro, North Carolina, for Appel-
lant. Isaac T. Avery, III, Special Deputy Attorney General, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Caro-
lina, for Appellee.


                              OPINION

WILLIAMS, Circuit Judge:

   In this case, David Wayne Brewer seeks to enjoin Horace M.
Kimel, Jr., the District Attorney for the Eighteenth Judicial District of
North Carolina, from prosecuting him for the offense of driving while
impaired in violation of N.C. Gen. Stat. § 20-138.1 (1999). Brewer
contends that North Carolina’s prior imposition of a thirty-day period
of administrative license revocation (ALR) constitutes a criminal pun-
ishment within the meaning of the Double Jeopardy Clause of the
Fifth Amendment, U.S. Const. Amend. V, and bars his prosecution on
the instant charges. Because the evidence adduced by Brewer does
not provide the "clearest proof" that North Carolina’s thirty-day ALR
is so punitive in purpose or effect that it amounts to a criminal sanc-
tion, we affirm the district court’s grant of summary judgment in
Kimel’s favor.

                                   I.

                                   A.

   The underlying facts in this case are not in dispute. Brewer was
charged on July 22, 1999, with driving while impaired in violation of
N.C. Gen. Stat. § 20-138-1 (1999). After submitting to intoxilizer
tests pursuant to North Carolina law, Brewer registered a blood alco-
hol level of .08. Pursuant to N.C. Gen. Stat. § 20-16.5 (1999), the
magistrate who processed Brewer for the criminal charge revoked his
driver’s license for thirty days. Pursuant to N.C. Gen. Stat. § 20-
16.5(g), Brewer had the right to request a hearing to contest the valid-
ity of his revocation; it is unclear whether he did so. After ten days,
                            BREWER v. KIMEL                               3
Brewer had the opportunity to petition for limited driving privileges
pursuant to N.C. Gen. Stat. § 20-16.5(p); the record does not indicate
whether Brewer requested or received such privileges. On August 23,
1999, Brewer paid the $50 restoration fee as required by law, and his
license was returned by the State of North Carolina. Brewer’s crimi-
nal case has been continued in the North Carolina state courts as this
case has progressed, and he has not yet been tried criminally for driv-
ing while impaired.

                                    B.

   Brewer filed his complaint on October 12, 1999, seeking injunctive
relief pursuant to 42 U.S.C.A. § 1983 (West 2000) to vindicate his
right under the Double Jeopardy Clause of the United States Constitu-
tion not to be subjected to multiple criminal punishments for the same
offense. On December 9, 1999, Kimel filed a motion to dismiss or in
the alternative for summary judgment; on February 1, 2000, Brewer
filed a motion for summary judgment. On August 18, 2000, the dis-
trict court granted summary judgment in favor of Kimel and denied
Brewer’s motion for summary judgment.1 The district court con-
cluded that North Carolina’s ALR program did not constitute criminal
punishment within the meaning of the Double Jeopardy Clause.

                                    II.

   The sole issue on appeal is whether North Carolina’s thirty-day
ALR period amounts to criminal punishment, triggering the protec-
tions of the Double Jeopardy Clause. U.S. Const. Amend. V. We
  1
   The district court found that Brewer’s suit was not barred by the Elev-
enth Amendment because the doctrine of Ex parte Young, 209 U.S. 123,
155-56 (1908), permits suits against state officials which seek solely to
enjoin continuing or future violations of federal law. Further, the district
court held that Younger v. Harris, 401 U.S. 37 (1971), which ordinarily
bars federal courts from enjoining pending state criminal proceedings,
did not apply. See Gilliam v. Foster, 75 F.3d 881, 903-04 (4th Cir. 1996)
(noting that because the Double Jeopardy Clause provides protection
against being tried twice for the same offense, "a portion of the constitu-
tional protection it affords would be irreparably lost" if such claims could
be raised only after the termination of state criminal proceedings).
4                          BREWER v. KIMEL
review the district court’s grant of summary judgment denying a dou-
ble jeopardy claim de novo. United States v. Imngren, 98 F.3d 811,
813 (4th Cir. 1996).

   N.C. Gen. Stat. § 20-16.5 (1999), entitled "Immediate civil license
revocation for certain persons charged with implied-consent
offenses," provides for a thirty-day revocation of the driver’s license
of a person charged with an implied-consent offense who either
refuses a blood alcohol level (BAC) test or consents to such a test and
has an alcohol concentration in excess of the applicable legal limit
(.08 ordinarily). N.C. Gen. Stat. § 20-16.5(b)(4). The statute provides
that the charging officer must execute a revocation report and file it
with the appropriate state trial court, which upon finding probable
cause to believe that the statutory requirements have been met, shall
revoke the driver’s license. N.C. Gen. Stat. § 20-16.5.

   In Halper v. United States, 490 U.S. 435 (1989), abrogated by
Hudson v. United States, 522 U.S. 93, 101 (1997), the Supreme Court
adopted a broad reading of the Double Jeopardy Clause which made
it substantially easier to attack repetitive punishments as violative of
the Clause. The Halper Court began by noting that "the Double Jeop-
ardy Clause protects against three distinct abuses: a second prosecu-
tion for the same offense after acquittal; a second prosecution for the
same offense after conviction; and multiple punishments for the same
offense." Id. at 440 (citing North Carolina v. Pearce, 395 U.S. 711,
717 (1969)). Rather than examining whether multiple criminal pun-
ishments were involved in the case before it, the Halper Court sug-
gested that "in a particular case a civil penalty . . . may be so extreme
and so divorced from the Government’s damages as expenses as to
constitute punishment." Id. at 442. The Court interpreted the Double
Jeopardy Clause to prohibit not only successive criminal punish-
ments, but "merely punishing twice," id. at 443 (internal quotation
marks omitted), and proceeded to hold that "a civil sanction that can-
not fairly be said solely to serve a remedial purpose, but rather can
only be explained as also serving either retributive or deterrent pur-
poses, is punishment," and "under the Double Jeopardy Clause a
defendant who already has been punished in a criminal prosecution
may not be subjected to an additional civil sanction to the extent that
the second sanction may not fairly be characterized as remedial, but
only as a deterrent or retribution." Id. at 448-49. The Court found that
                           BREWER v. KIMEL                            5
in the case before it, sanctions levied under the civil False Claims Act
were entirely disproportionate to the real injury to the Government
and could only be explained as a punitive sanction. The Court
announced that its holding was "a rule for the rare case, the case such
as the one before us, where a fixed-penalty provision subjects a pro-
lific but small-gauge offender to a sanction overwhelmingly dispro-
portionate to the damages he has caused." Id. at 449.

   Eight years later, in Hudson v. United States, 522 U.S. 93 (1997),
the Court substantially curtailed the Halper approach, expressing
"concerns about the wide variety of novel double jeopardy claims
spawned in the wake of Halper," id. at 98, and concluding that "Hal-
per’s deviation from longstanding double jeopardy principles was ill
considered," id. at 101. Rejecting Halper’s emphasis on whether
repetitive "punishment" exists irrespective of whether such punish-
ment is civil or criminal in nature, the Hudson Court stated, "[w]e
have long recognized that the Double Jeopardy Clause does not pro-
hibit the imposition of all additional sanctions that could, ‘in common
parlance,’ be described as punishment. The Clause protects only
against the imposition of multiple criminal punishments for the same
offense." Id. at 98-99 (internal citations omitted). Rather than making
the existence of "punishment" determinative, the Hudson Court
focused on the criminal or civil character of the sanction, noting that
Halper "marked the first time we applied the Double Jeopardy Clause
to a sanction without first determining that it was criminal in nature."
Id. at 100. This criminal/civil determination "is, at least initially, a
matter of statutory construction." Id. at 99. However, the intent of the
legislature to denominate a punishment as civil is not determinative;
the Hudson Court stated that courts should "inquire[ ] further whether
the statutory scheme was so punitive either in purpose or effect, as to
transform what was clearly intended as a civil remedy into a criminal
penalty." Id. (internal quotation marks and citation omitted).

   In determining whether a punishment labeled as civil is in reality
criminal for Double Jeopardy purposes, the Hudson Court applied the
seven-factor test adopted by Kennedy v. Mendoza-Martinez, 372 U.S.
144, 168-69 (1963), the vitality of which had been called into ques-
tion by Halper’s more direct analytical approach. The seven-factor
Kennedy/Hudson test asks:
6                           BREWER v. KIMEL
     (1) [w]hether the sanction involves an affirmative disability
     or restraint; (2) whether it has historically been regarded as
     a punishment; (3) whether it comes into play only on a find-
     ing of scienter; (4) whether its operation will promote the
     traditional aims of punishment — retribution and deter-
     rence; (5) whether the behavior to which it applies is already
     a crime; (6) whether an alternative purpose to which it may
     rationally be connected is assignable for it; and (7) whether
     it appears excessive in relation to the alternative purpose
     assigned.

Hudson, 522 U.S. at 99-100 (quoting Kennedy, 372 U.S. at 168-69)
(internal quotation marks omitted).

   In applying these factors, "only the clearest proof will suffice to
override legislative intent and transform what has been denominated
a civil remedy into a criminal penalty." Id. at 100 (internal quotation
marks omitted); see also Seling v. Young, 121 S. Ct. 727, 734 (2001)
(reaffirming the Hudson approach and the "clearest proof" require-
ment). The Hudson Court noted further that since all civil penalties
have some deterrent effect, Halper’s rule would be unworkable to the
extent that it held that if any portion of a civil sanction is explicable
only in punitive terms, the sanction as a whole is punitive. Hudson,
522 U.S. at 102. We will proceed by first examining whether North
Carolina’s purpose in enacting the thirty-day ALR period was to
impose a criminal punishment and then turn to an examination of the
seven Hudson factors.

                                   A.

   North Carolina (the "State") argues that the evidence indicates that
its thirty-day ALR provision was intended as a civil, remedial sanc-
tion and not as punishment. The State observes first that N.C. Gen.
Stat. § 20-16.5 is facially labeled as a "civil" sanction. As the crimi-
nal/civil determination is "at least initially, a matter of statutory con-
struction," Hudson, 522 U.S. at 99, this is persuasive, though not
conclusive, evidence that the purpose of § 20-16.5 is to impose a civil
sanction and not a criminal punishment. The State next argues that
studies show a reduction in drunk driving of up to 9 percent as a result
of ALR periods, and thus, the ALR provision is demonstrably reme-
                            BREWER v. KIMEL                               7
dial. In any event, the State notes, the North Carolina Supreme Court
has twice concluded that the legislature intended § 20-16.5, in its
original, ten-day form, to be a civil, remedial sanction.2 See State v.
Oliver, 470 S.E.2d 16, 20 (N.C. 1996); Henry v. Edmisten, 340 S.E.2d
720, 733 (N.C. 1986). Because federal courts must follow a state
supreme court’s constructions of a state statute, see Johnson v. Fan-
kell, 520 U.S. 911, 916 (1997), the State argues that Oliver and Henry
are conclusive as to the issue of whether the legislature intended N.C.
Gen. Stat. § 20-16.5 to be punitive legislation.3

   Brewer argues, on the other hand, that the legislative history of
§ 20-16.5 demonstrates that it was intended to serve as punishment;
Brewer points to a legislative commentary prepared by the Institute
of Government at the University of North Carolina which stated of
the original, ten-day ALR provision:

      This provision serves a couple of functions important to the
      Governor and the proponents of the bill. First, it provides an
      immediate "slap in the face" to virtually all drivers charged
      with DWI. Second, the fact that it is imposed independent
      of the trial on the criminal charge makes it more certain that
      a sanction will be imposed, regardless of the defendant’s
      status or his lawyer’s expertise.
  2
     N.C. Gen. Stat. § 20-16.5, as originally enacted, provided for a 10-day
ALR period. State v. Oliver, 470 S.E.2d 16, 20 (N.C. 1996). In 1997, the
North Carolina Legislature extended § 20-16.5’s ALR period to 30 days
and provided for the restoration of limited driving privileges upon the
driver’s petition and after certain conditions are met. See N.C. Gen. Stat.
§ 20-16.5.
   3
     Of course, these cases address the legislature’s purpose in enacting
the original, 10-day ALR period, rather than the legislature’s intent in
lengthening the period to 30 days, a topic on which the North Carolina
appellate courts have not ruled. Even if the legislature did not intend
§ 20-16.5 to be punitive, this Court must "inquire[ ] further whether the
statutory scheme [is] so punitive either in purpose or effect as to trans-
for[m] what was clearly intended as a civil remedy into a criminal pen-
alty." Hudson v. United States, 522 U.S. 93, 99 (1997) (internal quotation
marks and citation omitted).
8                           BREWER v. KIMEL
Oliver, 470 S.E.2d at 20. While the substance of these comments is
troubling insofar as it hints at an intention to circumvent the process
of adjudicating guilt prior to imposing sanctions, the document to
which Brewer points is an academic commentary on the bill; it is not
at all clear that this commentary is competent legislative history evi-
dence at all. Further, the North Carolina courts have repeatedly con-
sidered this commentary, along with the rest of the legislative history
surrounding the original, ten-day version of § 20-16.5, and concluded
that the ten-day provision was not, on balance, intended to be puni-
tive. See Oliver, 470 S.E.2d at 20; Henry, 340 S.E.2d at 734.

   Brewer also argues that a 1996 report of a gubernatorial commis-
sion which recommended lengthening the ALR period establishes that
the lengthening of the period was intended to be punitive; this report
indicates that the longer period was intended to be a "deterrent" and
an "inconvenience." (J.A. at 67.) We note, however, that this report
recommended a ninety-day ALR and the legislature only enacted a
thirty-day ALR, suggesting that the legislature’s motives may have
been less punitive than the motives of the Governor. Additionally, the
Supreme Court has held that civil penalties may have some deterrent
effect without being rendered punitive or criminal in nature. Hudson,
522 U.S. at 101.

   Brewer further points to various press releases from the Governor’s
office announcing developments related to the bill which included the
increase in the ALR period from ten to thirty days; these press
releases use language indicative of a punitive goal, such as the state-
ment that the legislation "cracks down" on DWI offenders. (J.A. at
68-70.) Brewer argues that these public statements regarding the leg-
islation, which included the ALR extension, coupled with the clearly
punitive nature of other components of the legislation (such as man-
datory one-year jail terms for repeat offenders), evidence a punitive
purpose. The difficulty with this approach is that the fact that the
thirty-day ALR provision was enacted as part of a bill that included
punitive components cannot possibly make the provision punitive; if
this were so, the application of the Double Jeopardy Clause would
turn on formalisms related to how legislative bodies decide to pack-
age various legislative provisions. Moreover, the general, "cracking
down" language in the press releases Brewer cites might just as well
refer to the clearly punitive portions of the larger bill at issue. We thus
                            BREWER v. KIMEL                              9
conclude that Brewer cannot show, based on the legislative history,
that § 20-16.5 was intended to be either punitive or criminal in nature.
Therefore, the appropriate inquiry is whether, under the seven-factor
Hudson approach, the thirty-day ALR period constitutes criminal
punishment so as to trigger the applicability of the Double Jeopardy
Clause. Hudson, 522 U.S. at 99.

                                    B.

   Having concluded that Brewer cannot show that the State intended
the thirty-day ALR period to be a criminal punishment, we now will
examine the evidence adduced as to each of the seven Hudson factors
in order to determine whether Brewer has presented the "clearest
proof" that North Carolina’s thirty-day ALR period is in fact a crimi-
nal punishment.

                1. Affirmative Disability or Restraint

   Noting that we live in a highly mobile society and that in light of
the unavailability of mass transit, driving is the only feasible means
of transportation in many areas, Brewer contends that the thirty-day
ALR amounts to an "affirmative disability or restraint" within the
meaning of Hudson. The State, on the other hand, argues that a driv-
er’s license is a privilege, not a right, and the revocation of a privilege
for noncompliance with the conditions of the privilege cannot as a
matter of law constitute an "affirmative disability or restraint." The
Hudson Court held that a prohibition on participation in the banking
industry was not an "affirmative disability or restraint," noting that
this "is certainly nothing approaching the ‘infamous punishment’ of
imprisonment." Hudson, 522 U.S. at 104 (internal quotation marks
omitted). Certainly the practical impact of losing one’s driver’s
license is severe; so, too, however, is the impact of an indefinite pro-
hibition on employment in the banking industry on an individual who
has built a lifetime career in that industry, which Hudson held not to
involve an affirmative disability. Given that Hudson stated that "revo-
cation of a privilege voluntarily granted . . . is characteristically free
of the punitive criminal element," id., and given also that Hudson’s
comparison point for determining whether a sanction involves an "af-
firmative disability" was the "infamous punishment of imprisonment,"
10                          BREWER v. KIMEL
we conclude that revocation of a driver’s license does not involve an
"affirmative disability."4

              2. Historically Regarded as Punishment

   Brewer argues that license revocation is commonly used in North
Carolina as a form of criminal punishment and thus, is "historically
regarded" as criminal punishment. (Brief of Appellant at 20-21.) The
State counters that the revocation of a privilege has historically not
been regarded as criminal punishment. We find the analysis of Oliver,
470 S.E.2d at 20, to be persuasive on this point. Oliver cites North
Carolina cases dating back to 1956 which directly hold that driver’s
license revocation is not punitive in nature. See id.; State v. Carlisle,
204 S.E.2d 15, 16 (N.C. 1974) ("[T]he purpose of a [driver’s license]
revocation proceeding is not to punish the offender, but to remove
from the highway one who is a potential danger to himself and other
travelers."); Harrell v. Scheidt, 92 S.E.2d 182, 185 (N.C. 1956)
("[T]he revocation of a license to operate a motor vehicle is not a part
of, nor within the limits of punishment to be fixed by the court,
wherein the offender is tried.").

                     3. Requirement of Scienter

   Brewer argues that N.C. Gen. Stat. § 20-16.5 requires a finding of
scienter because scienter is implicit in committing the crime of driv-
ing while impaired. But, as the State observes, driving while impaired
is a strict liability offense; one is guilty simply by virtue of operating
a motor vehicle with a blood alcohol level higher than the legal limit,
and there is no requirement that the state prove any mens rea as to
intoxication as an element of the offense. See, e.g., State v. Hill, 230
S.E.2d 579, 580 (N.C. App. 1977) (holding, under a predecessor to
North Carolina’s current DWI statute, that guilty knowledge as to the
alcoholic nature of the beverage consumed and the level of alcohol in
one’s bloodstream is not an element of the offense). One could very
  4
    Brewer’s argument from the holding of Bell v. Burson, 402 U.S. 535
(1971), which held that deprivation of a voluntarily-granted license can
trigger due process protections, is not persuasive because the fact that
license revocation triggers due process protections does not mean that
such revocation involves an affirmative disability.
                            BREWER v. KIMEL                             11
well have a blood alcohol level slightly above the legal limit, have a
substantial alcohol tolerance, and be unaware that one’s blood alcohol
level exceeds the limit or even that one is intoxicated as the law
defines that term; such lack of scienter is not a defense to a charge
of driving while intoxicated. We thus conclude that no finding of
scienter is required before the sanction in this case may be imposed,
a factor which cuts against a finding that it is a criminal punishment.

                 4. Traditional Aims of Punishment

   Brewer argues that the legislative history clearly indicates that the
primary goal of the thirty-day ALR period is deterrence, a traditional
aim of punishment. Indeed, the Halper Court stated that deterrence is
not a legitimate nonpunitive government objective, so that a sanction
that cannot be said solely to serve purposes other than deterrence con-
stitutes punishment for Double Jeopardy purposes. Halper, 490 U.S.
at 448. As discussed above, this portion of the Halper holding has
been repudiated by the Supreme Court. See Hudson, 522 U.S. at 105
(stating that "the mere presence of this [deterrence] purpose is insuffi-
cient to render a sanction criminal, as deterrence may serve civil as
well as criminal goals" (internal quotation marks omitted)). Further,
we have recognized that "the argument that suspending a motorist’s
driving privileges is punitive because some element of deterrence is
involved is without merit." United States v. Imngren, 98 F.3d 811,
816 (4th Cir. 1996). We conclude that under current jurisprudence,
this prong of the Hudson analysis is at best neutral; Brewer cannot
demonstrate that the thirty-day ALR principally serves traditional
goals of punishment.

                5. Applies Only to Criminal Conduct

   This portion of the Hudson test clearly favors Brewer, as the thirty-
day ALR provision only applies when a driver commits a criminal act
of driving while impaired. Alone, however, this factor is insufficient
to establish that the thirty-day ALR provision is a criminal penalty.
See Hudson, 522 U.S. at 105 (stating that the fact that conduct which
is subject to a civil sanction is also criminal is not sufficient by itself
to render the sanctions criminal); Imngren, 98 F.3d at 816 (stating that
"[i]t is well settled that Congress may impose both a criminal and a
civil sanction in respect to the same act or omission" (internal quota-
12                         BREWER v. KIMEL
tion marks omitted)). The State does not dispute that this factor favors
Brewer, but merely argues, correctly, that it is not sufficient by itself
to render a sanction criminal.

     6. Alternative, Non-punitive Purpose and Excessiveness in
                   Relation to Non-punitive Purpose

   Because Brewer treats these last two Hudson factors as so closely
related as to warrant treatment together in his brief, we will similarly
examine them in tandem. Brewer argues that there is no evidence that
a thirty-day ALR period serves any legitimate remedial goal more
effectively than a ten-day period, and thus, the only possible explana-
tion for the decision of the Legislature to lengthen the period from ten
to thirty days is a desire to impermissibly exact multiple criminal pun-
ishments. Brief of Appellant at 23-24. The State notes that in Imn-
gren, we stated that "[t]he suspension of driving privileges is not
primarily an act of punishment; rather, suspension promotes public
safety by removing from the highways motorists who have shown a
tendency to drive under the influence of alcohol." Imngren, 98 F.3d
at 816. The State thus argues that its alternative, remedial purpose is
simply to remove unsafe drivers from the highways, and a thirty-day
ALR period serves this goal more effectively than a ten-day period.
The State further argues that N.C. Gen. Stat. § 20-16.5(p)’s provision
for the restoration of limited driving privileges after ten days provided
that certain conditions — such as a substance abuse evaluation — are
met, renders the thirty-day ALR period remedial because the longer
period causes drivers to apply for limited driving privileges, which in
turn brings them into contact with substance abuse professionals who
can help to remediate their tendency to drive under the influence. In
terms of whether the thirty-day sanction is excessive in relation to its
remedial goal, the district court found that the provision for the resto-
ration of limited driving privileges after ten days negates any claim
that the § 20-16.5 is excessive in relation to its nonpunitive goals. We
find this reasoning persuasive. Requiring persons charged with DWI
to undergo a substance abuse assessment and attend a court hearing
prior to restoration of limited driving privileges would seem to be a
valid remedial goal; the longer ALR period functions as an incentive
to cause persons charged with DWI to address their possible sub-
stance abuse problems, and their contact with treatment professionals
and court personnel could rationally be viewed as a non-deterrent
                          BREWER v. KIMEL                         13
means of reducing the likelihood of recidivism. We thus conclude that
the thirty-day ALR provision rationally serves legitimate remedial
goals and is not excessive in relation to these goals.

                                III.

   In conclusion, because Brewer cannot show by the "clearest proof"
that North Carolina’s thirty-day ALR period is so punitive either in
purpose or effect as to amount to a criminal punishment, the district
court properly granted summary judgment in favor of Kimel. The
judgment of the district court is therefore affirmed.

                                                        AFFIRMED